Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.

Specification
The disclosure is objected to because reference character “10” has been used to designate both drum and instrument.
The disclosure is objected to because reference characters "10" and "10x" have both been used to designate instrument.  
The amendment filed 11 May 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to paragraph 0049 adding inseparably is new matter.  Nothing in the original disclosure provides that the lid cannot be separated from the peripheral wall portion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) further in view of Bourgoin (US 20070158228).
Claim 1:  Parker discloses a musical instrument (portable musical instrument), in the form of a drum and a music instrument case 100 (thermally insulating case) molded to a drum shape to receive and snugly retain the drum and defining a storage space within which at least a majority of a volume of the musical instrument (portable musical instrument) resides with the musical instrument (portable musical instrument) in a stored state, wherein the music instrument case 100 (thermally insulating case) comprises a main body with a peripheral wall having an inside and an outside and bounding at least a part of the storage space, the peripheral wall having a flexible construction allowing 
Parker does not disclose the peripheral wall comprising at least an inside layer; an outside layer; and an insulating region between the inside and outside layers, each of the lid and bottom wall being defined by an inside layer, an outside layer, and an insulating region between the inside and the outside layers on each of the lid and bottom wall, the insulating region between the inside and outside layers on each of the peripheral wall, lid, and bottom wall comprising an insulating layer made up of at least one of foam and fiber, the peripheral wall and bottom wall cooperatively defining a cup shape with a top opening and a vertically extending axis, the drum having a peripheral wall and a bottom wall, wherein the cup shape is nominally matched to a shape of the peripheral wall of the drum in the stored state so that with the drum in the stored state the peripheral wall of the main body closely overlies the peripheral wall of the drum and the bottom wall of the main body closely underlies the bottom wall of the drum, or 
Bourgoin teaches a drum 50 within a case 10, wherein the case 10 has an inner layer 43 (inside layer) and outer layer 32 (outside layer) made of a 1000 denier durable fabric such as an air textured, high tenacity nylon sold under the trade name CORDURA and a middle layer 35 (insulating layer) of flexible and lightweight foam (see P. 0047 and fig. 1, 2, and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the lid 118, bottom wall, and peripheral wall of the music instrument case 100 (thermally insulating case) with an inner layer 43 (inside layer) of CORDURA, a middle layer 35 (insulating layer) of flexible and lightweight foam, and an outer layer 32 (outside layer) of CORDURA, as taught by Bourgoin, in order to provide extra protection and thermos isolation of the contents of the case and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Parker discloses the case 100 having a top, a bottom, a central axis, being collapsible in an axial direction due to its flexibility, and being molded to a desired instrument shape including that of a drum, but does not explicitly disclose the shape of the drum.
Bourgoin teaches a drum 50 having a cylindrical shape, a shell 52 (peripheral wall) and a drum head (bottom wall) and a case 10 which envelops the perimeter of the drum 50 (see fig. 1-2).

The combination results in the peripheral wall and bottom wall cooperatively defining a cup shape with a top opening and a vertically extending axis, the drum having a shell 52 (peripheral wall) and a drum head (bottom wall), wherein the cup shape is nominally matched to a shape of the peripheral wall of the drum in the stored state so that with the drum in the stored state the peripheral wall of the main body closely overlies the shell 52 (peripheral wall) of the drum and the bottom wall of the main body closely underlies the drum head (bottom wall) of the drum, or wherein the cup shape is collapsible axially to allow the top opening to move towards the bottom wall.
Claim 2:  The combination discloses the inner layer 43 (inside layer) on each of the lid 118, bottom wall, and peripheral wall being made from CORDURA (waterproof material).
Claim 3:  The combination discloses the outer layer 32 (outside layer) on each of the lid 118, bottom wall, and peripheral wall being made from CORDURA (waterproof material).
Claim 7:  The combination discloses the inner layer 43 (inside layer) on each of the lid 118, bottom wall, and peripheral wall being made from CORDURA (plastic).
Claim 13:  The combination discloses the top opening being matched to a shape of a top of the shell 52 (peripheral wall) of the drum as viewed along the vertically extending axis and the lid 118 blocks the top opening with the lid 118 in the closed position and closely overlies a top of the drum (see P. 0046).

Claim 15:  The combination discloses the peripheral wall, lid 118, and bottom wall cooperatively defining a closed cylindrical shape with the lid 118 in the closed position.
Claim 16:  The combination discloses the music instrument case 100 (thermally insulating case) having at least one handle 120 (see fig. 1).
Claim 19:  The combination discloses the outer layer 32 (outside layer) on each of the lid 118, bottom wall, and peripheral wall being made from CORDURA (woven fabric).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 1 above, and further in view of Mogil (US 20140248003)
Claim 4:  The combination discloses the claimed invention except for the inside layer on each of the peripheral wall, lid, and bottom wall having a reflective surface.
Mogil teaches a soft-sided insulated container 20 having an inside sheet 52 having a metallic reflective surface that faces into chamber (see P. 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inner layer 43 (inside layer) to have a metallic reflective surface, as taught by Mogil, in order to lower radiant thermal losses such that the music instrument case 100 (thermally insulating case) can better maintain temperature of held contents.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 11 above, and further in view of Kalal (US 20030106895).
Claim 12:  The combination discloses the claimed invention except for the lid being separable from the main body.
Kalal teaches a collapsible container 10 having a lid 36 which is fully removably attached (separable) to top 16 of shell 12 by zipper 38 (see P. 0026 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the lid 118 fully removably attached (separable) from the main body, as taught by Kalal, in order to permit replacement of the lid upon damage.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 1 above, and further in view of Belitz (US 20100252464).
Claim 17:  The combination does not disclose at least one of the inside and outside layer on each of the peripheral wall, lid, and bottom wall having a nonwoven fabric construction.
Belitz teaches a gas-cushioned musical instrument storage case system for a drum having an outer shell 5 (outside layer) made of a nylon material or a molded cloth material (has a nonwoven fabric construction) (see P. 0026).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the outer layer 32 (outside layer) of molded cloth material (has a nonwoven fabric construction), as taught by Belitz, due to its strength and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 1 above, and further in view of Waitzman (US 20130074676).
Claim 18:  The combination discloses the outer layer 32 (outside layer) being a nylon fabric.
The combination does not disclose at least one of the inside and outside layer on each of the peripheral wall, lid, and bottom wall comprising polyester.
Waitzman discloses a drum rug 10 which can be rolled around a drum, wherein the outer layer 20 is a nylon fabric or polyester (see P. 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the outer layer 32 (outside layer) of polyester, as taught by Waitzman, due to its ruggedness and lightweightness and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20190279605) and Bourgoin (US 20070158228) as applied to claim 1 above, and further in view of Kalal (US 20030106895).
Claim 20:  The combination does not disclose at least one of the inside and outside layer on each of the peripheral wall, lid, and bottom wall comprising a coated fabric layer.
Kalal teaches a container 10 having woven polyethylene fabric having a shell 12 (outside layer) comprising an exterior aluminum film coating (coated fabric layer) (see P. 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the outer layer 32 (outside layer) with an exterior aluminum film coating (coated fabric layer), as taught by Kalal, in order to lower radiant thermal losses such that the music instrument case 100 (thermally insulating case) can better maintain temperature of held contents and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The specification objections in paragraphs 3 and 4 of office action dated 24 June 2021 are withdrawn in light of the amended disclosure filed 25 October 2021.
The 35 U.S.C. § 112 rejections in paragraphs 6-14 of office action dated 24 June 2021 are withdrawn in light of the amended claims filed 25 October 2021.
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that amendments to the Detailed Description have addressed the objection to the previously filed Amendment as introducing new matter, the Examiner responds that no amendments have been filed to the paragraph which introduced new matter.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that together Parker and Bourgoin do not teach or make obvious the structure in amended claim 1, the Examiner responds that Applicant has not explained how the claims avoid the combination of references or distinguish from them.
In response to applicant’s argument that Parker is not concerned with insulating properties to control temperature, whereas Bourgoin, as seen clearly in the Figures, does not insulate top and bottom layers of a surrounding drum, the Examiner responds that these are piecemeal arguments.  The primary reference Parker discloses a musical instrument case 100 for a drum, wherein the instrument case 100 is configured to protectively encapsulate and cushion the musical instrument held, where the lid 118 provides a protective barrier that protects and cushions the musical instrument and like the body portion 102 is fabricated from a soft shell material 142 of foam (see P. 0007, 0043, 0051).  Bourgoin teaches a case 10 for a drum 50, wherein the case 50 has an inner layer 43 (inside layer) and outer layer 32 (outside layer) made of a 1000 denier durable fabric such as an air textured, high tenacity nylon sold under the trade name CORDURA and a middle layer 35 (insulating layer) of flexible and lightweight foam (see P. 0047 and fig. 1, 2, and 5).  While the case 10 of Bourgoin may not be shown with a  lid or bottom wall, it would have been obvious to a POSITA to have made the entire musical instrument case 100 of Parker out of the inner layer 43 (inside layer) of CORDURA, a middle layer 35 (insulating layer) of flexible and lightweight foam, and an outer layer 32 (outside layer) of CORDURA, as taught by Bourgoin, in order to provide 
In response to applicant's argument that Kalal is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kalal is reasonably pertinent to the problem of sealing the interior of a container and is in the field of applicant’s endeavor of a container.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736